DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 and 14 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki et al., (JP2018173827).
(Claim 1): Hideki discloses an agricultural working machine comprising: at least one working assembly (fig. 2, blk 3); and a driver assistance system comprising: a processor (fig. 2, blk 70); at least one memory configured to store a set of rules indicative of control strategies (fig. 2, blk 70); and an interface configured to communicate with an external computer unit, the external computer unit remote from the agricultural working machine (fig. 1, blk N1 and 100); wherein the driver assistance system is configured to communicate, via the interface, with the external computer unit in order for the driver assistance system to receive data, during a work process, from the external computer unit ([0020 – 0021]); and wherein the driver assistance system is configured to control driving functions of the 
(Claim 2): Hideki discloses the agricultural working machine of claim 1, further comprising: at least one sensor configured to generate measured values (fig. 4, blk 31); and a sensor monitor configured to monitor the measured values (fig. 4, blk 16); wherein the driver assistance system is configured to select the control strategy for performing the work process based on the received data and the measured values ([0029 – 0031]).
(Claim 3): Hideki discloses the agricultural working machine of claim 1, wherein the received data comprises environmental information indicative of environment of the agricultural working machine; and wherein the driver assistance system is configured to select one strategy, from the control strategies based on the environmental information, for the work process ([0045]).
(Claim 4): Hideki discloses the agricultural working machine of claim 1, wherein the received data is sent by the external computer unit based on the control strategy selected by the driver assistance system ([0048]).
(Claim 5): Hideki discloses the agricultural working machine of claim 4, wherein the external computer unit includes a plurality of available data; and wherein the external computer unit is configured to select a subset of the plurality of available data based on the control strategy selected by the driver assistance system ([0049]).
(Claim 6): Hideki discloses the agricultural working machine of claim 5, wherein the received data comprises at least one of: cloud data; setting guidelines for the agricultural working machine; setting guidelines for a reference machine; or fleet data ([0049]).
(Claim 7): Hideki discloses the agricultural working machine of claim 1, further comprising: at least one sensor configured to generate measured values; and a sensor monitor configured to monitor the measured values; wherein the driver assistance system comprises an optimizer; and wherein the 
(Claim 8): Hideki discloses the agricultural working machine of claim 1, further comprising: at least one sensor configured to generate measured values; and a sensor monitor configured to monitor the measured values; wherein responsive to inputting the received data, the driver assistance system is triggered to select, based on both the received data and the measured values, the control strategy for performing the work process ([0035]).
(Claim 9): Hideki discloses the agricultural working machine of claim 1, wherein the driver assistance system includes a user interface; and wherein responsive to receiving input from an operator via the user interface, the driver assistance system is triggered to select, based on the received or yet to be received data, the control strategy for performing the work process ([0062]).
(Claim 10): Hideki discloses the agricultural working machine of claim 1, wherein the driver assistance system is configured to transmit data to the external computer unit, the transmitted data comprising at least one of: measured data from one or more sensors on the agricultural working machine ([0016]; [0020]); setting data from the at least one work assembly; or parameterizations of a selected control strategy ([0016]; [0020]).
(Claim 11): Hideki discloses the agricultural working machine of claim 1, wherein the driver assistance system is configured to transmit data to the external computer unit, the transmitted data comprising each of: measured data from one or more sensors on the agricultural working machine; setting data from the at least one work assembly; and parameterizations of a selected control strategy ([0067]).
(Claim 12): Hideki discloses the agricultural working machine of claim 1, wherein the driver assistance system including a user interface; and  29Attorney Docket No. 15191-19001A-US (P05082/8) wherein the driver assistance system is configured to output, via the user interface, one or more states of the agricultural working machine, and configured to 
(Claim 14): Hideki discloses the agricultural working machine of claim 1, wherein the driver assistance system is further configured to transmit data to the external computer unit, the data comprising a compiled data record of a driving function of the agricultural working machine ([0016]).
(Claim 15): Hideki discloses a system comprising: an external computer unit (fig. 1, blk 100); and an agricultural working machine, the agricultural working machine comprising (fig. 2): at least one working assembly (fig. 2, blk 3); and a driver assistance system comprising: a processor (fig. 2, blk 70); at least one memory configured to store a set of rules indicative of control strategies (fig. 2, blk 70); and an interface configured to communicate with an external computer unit, the external computer unit remote from the agricultural working machine (fig. 1, blk N1 and 100); wherein the driver assistance system is configured to communicate, via the interface, with the external computer unit in order for the driver assistance system to receive data, during a work process, from the external computer unit ([0020 – 0021]); and wherein the driver assistance system is configured to control driving functions of the agricultural working machine and control the at least one working assembly, based on at least one of the control strategies and based on the received data, to perform the work process ([0022 - 0028]).
(Claims 16 and 17): Hideki discloses the system of claim 15, wherein the external computer unit is configured to access a plurality of sources of data ([0016]); wherein the external computer unit is configured to select a subset of the plurality of sources of data based on the control strategy selected for performing the work process ([0016]); wherein responsive to selecting the subset of the plurality of sources of data, the external computer unit receives control strategy dependent data ([0016 -0021]); and wherein the external computer unit is configured to transmit the control strategy dependent data to the driver assistance system ([0016 - 0021]).
(Claim 18): Hideki discloses the system of claim 17, wherein the plurality of sources of data comprises a plurality of service providers; and wherein the external computer unit is configured to prepare data from the subset of the plurality of service providers using an algorithm, and to transmit 31Attorney Docket No. 15191-19001A-US (P05082/8) the prepared data to the driver assistance system as the data to be transmitted depending on which the control strategy is selected (fig. 1, blk O1 and C1; [0016]; [0020]; Note: the examiner has interpreted O1 and C1 as distinct service providers).
(Claim 19): Hideki discloses the system of claim 15, further comprising a mobile data transmission device on which external data is selected as the data to be transmitted to the driver assistance system ([0019]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hideki et al., in view of Baumgarten et al., (20120004812).
(Claim 13): Hideki teaches the agricultural working machine of claim 12 and wherein the driver assistance system is configured to control a driving function of the at least one work assembly based on the input ([0062 - 0063]).    Hideki does not teach a harvester.   However, in a related invention 
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion


























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663